DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 12/31/2020 has been accepted by Examiner. 
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Tsubaki (US 2016/0057445), Sasaki et al. (US 8,208,549), Kimura (US 2011/0122951), Tsunekawa et al. (US 2011/0063473), KAWASE et al. (US 2009/0123083), Aoyama et al. (US 2005/0213663) – who disclose different motion vector estimation schemes of interest between 2 frames of images. 
Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1,
An image pickup apparatus, comprising: 
interpolate an interpolation motion vector for each pixel of the first base image from the motion vector according to a brightness value of the divided region in each divided 

Regarding claim 11,
An image pickup apparatus, comprising: 
interpolate an interpolation motion vector for each pixel of the first base image from the motion vector according to a contrast value of the divided region in each divided region, and correct the first base image or the first reference image to form a prediction image of the first image using the interpolation motion vector according the image pickup time point of the second image, wherein the prediction image temporally precedes or follows the first image.

Regarding claim 12,
An image correction method, comprising: 
interpolating an interpolation motion vector for each pixel of the first base image from the motion vector in each divided region, according to a brightness value of the divided region; and correcting the first base image or the first reference image to form a prediction image that of the first image using the interpolation motion vector, wherein the prediction image temporally precedes or follows the first base image or the first reference image.

Regarding claim 13,
A computer-readable non-volatile medium storing a program executed by the computer to perform a method for processing a first image and a second image which are generated by switching between a first optical path and a second optical path having parallax with the first optical path in time series, the first image being generated by capturing a subject image according to light transmitting through the first optical path, and the second image being generated by capturing another subject image according light transmitting through the second optical path, the method comprises: 
interpolating an interpolation motion vector for each pixel of the first base image from the motion vector according to a brightness value of the divided region in each divided region, and correcting the first base image or the first reference image to form a prediction image of the first image using the interpolation motion vector according to the image pickup time point of the second image, wherein the prediction image temporally precedes or follows the first image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661